Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-13, in the “Response to Election / Restriction Filed - 10/20/2022” is acknowledged. However, due to applicant’s persuasive arguments, the is restriction is withdrawn. 
This office action considers claims 1-17, in “Claims - 03/02/2021”, pending for prosecution.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 7-8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (US 20160149005 A1 – hereinafter Oda). 
Regarding Claim 1, Oda teaches a laminate (see the entire document; Fig. 1; specifically, [0063]-[0065], and as cited below), comprising:

    PNG
    media_image1.png
    152
    457
    media_image1.png
    Greyscale

Oda – Fig. 1
a crystal substrate (Base substrate 1; Fig. 1; [0065] – “a base substrate 1”; [0063] – “the substrate having a corundum structure may include a sapphire substrate” – that is, a crystal); 
a middle layer (Crystalline stress relaxation layer 2 - (buffer layer) – see also [0064]) formed on a main surface of the crystal substrate (top surface of 1), 
the middle layer (2) comprising a mixture of an amorphous region in an amorphous phase and a crystal region in a crystal phase having a corundum structure mainly made of a first metal oxide  (Crystalline stress relaxation or buffer layer 2 formed of Fe.sub.2O.sub.3 with two phases – ([0064]) - “The “amorphous phase” herein includes those having crystallites dispersed in the amorphous phase”;  and having a corundum structure – [0064] – “On the substrate or thin film having a hexagonal crystal structure, it is possible to form a corundum structured oxide crystal directly or via a buffer layer”); and
a crystal layer (Gallium oxide layer formed on layer 2 – [0063]) formed on the middle layer (2) and having a corundum structure mainly made of a second metal oxide (Gallium oxide – [0063] – “The substrate or thin film having a corundum structure is preferred because a thin film having a corundum structure, such as α-gallium oxide, is easily formed thereon”).  
Regarding Claim 7, Oda teaches the laminate according to claim 1, wherein the first metal oxide mainly comprises an oxide containing any of aluminum, titanium, vanadium, chromium, iron, gallium, rhodium, indium, and iridium (“an iron oxide (Fe.sub.2O.sub.3)” – [0064]).  
Regarding Claim 8, Oda teaches the laminate according to claim 1, wherein the second metal oxide mainly comprises an oxide containing any of aluminum, titanium, vanadium, chromium, iron, gallium, rhodium, indium, and iridium ([0063] – “The substrate or thin film having a corundum structure is preferred because a thin film having a corundum structure, such as α-gallium oxide, is easily formed thereon”).
Regarding Claim 13, Oda teaches a semiconductor device comprising at least a semiconductor layer (3 – [0065] – “a semiconductor layer 3”) and an electrode ([0087] – “Further, it is also possible to form a plurality of LED devices longitudinally by combining one or both of a transparent conductive electrode, such as indium oxide and gallium oxide, with an insulating film, such as aluminum oxide and gallium oxide, as the oxide crystal”), wherein the semiconductor layer comprises at least a portion of the laminate according to claim 1 (Fig. 1 shown layer 3 is part the laminate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Ishihara (US 20060225775 A1 - hereinafter Ishihara).
	Regarding Claim 2, Oda teaches claim 1 from which claim 2 depends.
	But, Oda does not expressly disclose wherein the crystal region is an epitaxially grown layer from a crystal plane of the crystal substrate.
	However, in a related art, Ishihara teaches that, in order to grow a flat crystal film by lateral growth on a buffer layer in which an amorphous phase and a fine crystal phase are mixed (paragraphs [0041] and [0067]) and the fine crystal phase in the buffer
layer is formed into an epitaxial crystal phase that reflects the crystal information of the underlaying substrate – ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the crystal region is an epitaxially grown layer from a crystal plane of the crystal substrate as taught by Ishihara into Oda.
An ordinary artisan would have been motivated to integrate Ishihara structure into Oda structure in the manner set forth above for, at least, this integration will enable one skilled in the art to grow a thin film having a flat corundum structured oxide crystal by lateral growth on the buffer layer by an epitaxial growth.
Regarding Claim 3, Oda teaches claim 1 from which claim 3 depends.
But, Oda does not expressly disclose wherein the middle layer comprises the crystal region in a proportion of 1% or more in an arbitrary cross section of the middle layer which is cut perpendicularly to the main surface of the crystal substrate.
However, Ishihara teaches “wherein a ratio of the amorphous silicon phase and the microcrystalline silicon phase in the layer having the non-doped amorphous silicon phase and the microcrystalline silicon phase mixed together ranges from 1:1 to 10:1” – claim 3.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply such a ratio to the buffer layer of Oda.
An ordinary artisan would have been motivated to integrate Ishihara structure into Oda structure in the manner set forth above for, at least, this integration will enable one skilled in the art to grow a thin film having a flat corundum structured oxide crystal by lateral growth on the buffer layer by using the claimed ratio.
Regarding Claim 4, Oda teaches claim 1 from which claim 4 depends.
But, Oda does not expressly disclose wherein the middle layer comprises the crystal region in a proportion of 4% or more and 25% or less in an arbitrary cross section of the middle layer which is cut perpendicularly to the main surface of the crystal substrate.  
However, Ishihara teaches “wherein a ratio of the amorphous silicon phase and the microcrystalline silicon phase in the layer having the non-doped amorphous silicon phase and the microcrystalline silicon phase mixed together ranges from 1:1 to 10:1” – claim 3.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply such a ratio to the buffer layer of Oda.
An ordinary artisan would have been motivated to integrate Ishihara structure into Oda structure in the manner set forth above for, at least, this integration will enable one skilled in the art to grow a thin film having a flat corundum structured oxide crystal by lateral growth on the buffer layer by using the claimed ratio.
Regarding Claim 5, Oda teaches claim 1 from which claim 5 depends.
But, Oda does not expressly disclose wherein the middle layer has a thickness of 1 nm or more.
However, Ishihara teaches “a high-resistant silicon film containing H such as amorphous Si or microcrystalline Si is deposited in the thickness of 1 nm to 15 nm on the polycrystalline silicon layer 102, to thereby form the buffer layer 103” – [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the middle layer has a thickness of 1 nm or more as taught by Ishihara into Oda.
An ordinary artisan would have been motivated to integrate Ishihara structure into Oda structure in the manner set forth above for, at least, this integration will enable one skilled in the art to grow a thin film having a flat corundum structured oxide crystal by lateral growth on the buffer layer by using the claimed thickness.
Regarding Claim 6, Oda teaches claim 1 from which claim 6 depends.
But, Oda does not expressly disclose wherein the middle layer has a thickness of 10 nm or more.  
However, Ishihara teaches “a high-resistant silicon film containing H such as amorphous Si or microcrystalline Si is deposited in the thickness of 1 nm to 15 nm on the polycrystalline silicon layer 102, to thereby form the buffer layer 103” – [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the middle layer has a thickness of 10 nm or more as taught by Ishihara into Oda.
An ordinary artisan would have been motivated to integrate Ishihara structure into Oda structure in the manner set forth above for, at least, this integration will enable one skilled in the art to grow a thin film having a flat corundum structured oxide crystal by lateral growth on the buffer layer by using the claimed thickness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Lester (US 20120319160 A1 - hereinafter Lester).
Regarding Claim 12, Oda teaches claim 1 from which claim 12 depends.
But, Oda does not expressly disclose further comprising a stress relief layer between the crystal substrate and the middle layer.
However, it is well known in the art to have a stress relief layer between a crystal substrate and a overlying layer as is also taught by Lester ([0004] – “The device includes a substrate having a first TEC, a stress relief layer overlying the substrate, and crystalline cap layer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a stress relief layer between the crystal substrate and the middle layer as taught by Lester into Oda.
An ordinary artisan would have been motivated to integrate Lester structure into Oda structure in the manner set forth above for, at least, this integration will that “relieves stress between the crystalline substrate and the cap layer arising from differences in the first and second TECs at a growth temperature at which layers are grown epitaxially on the cap layer” – Lester – [0004].
Allowable Subject Matter
       Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 9: wherein the middle layer further comprises silicon.
Claims 10-11 depend from claim 9.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 14-17 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 14: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a first mixture gas in which an atomized first metal oxide precursor, a carrier gas, and silicon are mixed; forming a middle layer by supplying the first mixture gas onto a heated crystal substrate, ……. forming a second mixture gas in which an atomized second metal oxide precursor and a carrier gas are mixed” – as recited in claim 14, in combination with the remaining limitations of the claims.
Claims 15-17 depend from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898